149 F.2d 968 (1945)
CROWN CORK INTERNATIONAL CORPORATION
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 8830.
Circuit Court of Appeals, Third Circuit.
Argued May 17, 1945.
Decided May 31, 1945.
J. Marvin Haynes, of Washington, D. C. (James O. Wynn, W. C. Magathan and W. T. Sherwood, Jr., all of Washington, D. C., on the brief), for petitioner.
Ernest R. Mortenson, of Washington, D. C., (Samuel O. Clark, Jr., Asst. Atty. Gen., and Sewall Key, Robert N. Anderson, and Harry Baum, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before DOBIE, GOODRICH, and McLAUGHLIN, Circuit Judges.
PER CURIAM.
This is an appeal from a decision of the Tax Court of the United States, which disallowed a deduction claimed by the petitioner, Crown Cork International Corporation. Petitioner based its claim for a deduction on an alleged capital loss sustained in 1939, when petitioner sold 12,000 shares of the capital stock of Societe du Bouchon Couronne, S. A., to Foreign Manufacturers Finance Corporation, a subsidiary wholly owned by petitioner.
The Tax Court based its refusal to allow the claimed deduction upon the ground that, under all the circumstances here attendant, the alleged sale by the parent corporation to the subsidiary corporation lacked economic reality. We agree with the decision of the Tax Court and we deem it unnecessary to add to the opinion filed in that Court, 4 T.C. 19.
We accordingly affirmed the decision of the Tax Court of the United States.